CULPEPPER, Judge.
This is a companion case to State of Louisiana, through the Department of Highways v. Ralph L. Mertens, et al., La.App., 271 So.2d 280, in which a separate judgment is rendered by us this date. The legal issues in the two cases are the same. The facts differ only slightly-
Here, the parent tract contains 27.260 acres, fronting a distance of 560.34 feet on Louisiana State Highway No. 1. The Highway Department took this frontage to a depth of approximately 99 feet. The strip taken contains 1.233 acres.
Defendant’s expert, Hab Monsur, appraised the part taken at $90 per front foot or a total of $50,400. His expert, Mr. Donald Chambers, valued the frontage taken at $87 per square foot or a total of $48,759.50. The trial judge averaged these two valuations and fixed the value of the property taken at $49,579.75, including the amount of the deposit.
*285In the present case also, the Department’s experts used only the “before and after” method and gave no appraisals of the value of the frontage separate from the rear.
For the reasons assigned in the companion case, the judgment appealed is amended to change the rate of legal interest from 5% to 7% per annum. As amended, the judgment is affirmed.
Affirmed, as amended.